PD-1595-14
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                            Matthew J. Kita                            Transmitted 5/7/2015 2:38:17 PM
                        attorney and counselor at law                    Accepted 5/7/2015 2:46:27 PM
                                                                                        ABEL ACOSTA
                                 p.o. box 5119                                                  CLERK
                             dallas, texas 75208



                                   May 7, 2015

Via e-filing
Mr. John Brown                                                      May 7, 2014
Court of Criminal Appeals
201 East 14th Street, Room 106
Austin, Texas 78705

        Re:   Roger Liverman v. State of Texas
              Case No. PD-1595-14
              Aaron Liverman v. State of Texas
              Case No. PD-1596-14

Dear Mr. Brown:

I represent Appellants-Respondents Roger and Aaron Liverman in the above-
referenced appeals. The briefing in this case is complete and the parties are
awaiting a setting for oral argument. I write to advise the Court that I am
unavailable on June 17 and July 8, 2015 for family-related reasons.

Thank you in advance for considering my availability in your scheduling
determinations.


                                          Respectfully submitted,

                                          /s/ Matthew J. Kita

                                          Matthew J. Kita

cc:     Via e-filing
        Ms. Lara Tomlin
        P. O. Box 2344
        Denton, Texas 76202



      p: 214.699.1863          matt@mattkita.com                f: 214.347.7221